Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn E. Reed-Smith appeals the district court’s order denying her Fed. R.Civ.P. 60(b) motion. On appeal, we con-fíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Reed-Smith’s informal brief does not challenge the basis for the district court’s disposition, Reed-Smith has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal conten-, tions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.